DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 9/12/2022, with priority based on foreign patent application JP2017-171951, dated 9/7/2017.  Current outstanding claims are claims 1-2, 4-9, wherein claims 1-2, 7 and 9 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Unknown Author (“Chapter 2. The Structure of the Java Virtual Machine”, docs.oracle.com/javase/specs/jvms/se8/html/jvms-2.html, May 9, 2014) (Hereafter as “JVM”), in view of Li (US PAT 6519594).

As for claim 1, JVM teaches an information processing apparatus comprising 
a processor configured to execute a virtual machine [JVM], wherein the virtual machine is configured to operate a program with a stack machine (Section 2.5.2 – Java Virtual Machine Stacks, “…each …thread has a private Java Virtual Machine stack…” Examiner note, the broadest reasonable interpretation of stack machine, as understood in light of the specification, is a stack and program execution area accessed by the processing unit.  Thus, stack machine is understood as a memory area in the VM allocated to stack and associated programming code.  Here, it is inherent the JVM stack is implemented as a memory area with associated code of the thread associated with the stack.  In addition, Examiner note, it is additionally well known in the art, VMs, including JVMs are executed by processing units.  See, e.g., Examiner Search note on “JVM on physical hardware.)
secure a first operation area in a storage area allocated in a storage medium, wherein the first operation area is an area where a first program [thread] of the plurality of programs operates (Section  2.5.2 – Java Virtual Machine Stacks, “Each Java virtual machine thread has a private JVM stack, created at the same time as the thread…stores frames…”  the stack is understood as the operation area where a first program operates and is secured, as it is used to store frames, which stores data and partial results, as well as to perform dynamic linking, return values for methods, and dispatch exceptions for the first program and it is local to that thread and cannot be referenced by any other thread.  See, e.g., Section 2.6 – Frames.) 
secure a second operation area in the storage area based on a second program [another method] that is called from the first program, wherein the second operation area [a new frame] is an area in the storage area where the second program of the plurality of programs operates (Section 2.6 – Frames, “…a new frame is created each time a method is invoked…a frame ceases to be current if its method invokes another method…”  second program is understood as the invoked another method.  Whenever a method is invoked, a new frame is created, the newly created frame is understood as the second operation area called/invoked from the first paragraph.  In addition, each thread has its own PC register, and is understood as a program.  See, e.g., Section 2.5.1 – The PC Register, “the java virtual machine can support many threads of execution at once … each…thread is executing the code of a single method … each … thread has its own pc …register…each Java Virtual Machine thread is executing the code of a single method, namely the current method for that thread…”), 
and the second program is different from the first program (Section 2.6 – Frames “…method invokes another method…” and Section 2.5.1, “JVM can support many threads of execution …each …thread has its own pc register…each …thread is executing the code of a single method…”  Examiner note, Specification does not explain what “different” in this context means, and merely recites the claim language.  Only description of different substantively relates to different operating areas for different programs/threads (see, Specification paragraph 135-136).  Thus, different here is understood as a second program/thread having a different operating area.  Each thread has its own memory area, PC counters/frame, etc., which are clearly a type of operating area, and separate for each thread where the second program operates, in the storage area (Section 2.5.2 – Java Virtual Machine Stacks, “Each Java virtual machine thread has a private JVM stack, created at the same time as the thread---stores frames…” the prior art teaches the capability to support the instantiation of threads, recited in plural form, and allocation of a separate area for each of the threads.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the prior art is capable of supporting a second program is different from the first program because doing so allows the multithreaded execution of multiple methods of java applications);
secure, in the first operation area, a first buffer for the first program (Section 2.6 – Frames, “frame is used to store data and partial results…perform dynamic linking, return values for methods, and dispatch exceptions…” teaches a buffer area for the executing program to store the exemplary items above.  The area is understood as secure in light of Section 2.5.2 JVM Stacks, “…each JVM thread has a private JVM stack, …A JVM stack stores frames (Section 2.6).” which teaches the memory area is private to the thread/program);
secure, in the second operation area, a second buffer for the second program (Section 2.6 – Frames, “frame is used to store data and partial results … perform dynamic linking, return values for methods, and dispatch exceptions…a new frame is created …a method is invoked…” a next invoked method is understood as the program having the second operation area with the second buffer.  The area is understood as secure in light of Section 2.5.2 JVM Stacks, “…each JVM thread has a private JVM stack, …A JVM stack stores frames (Section 2.6).” which teaches the memory area is private to the thread/program.)
transfer data from the first buffer in the first operation area to the second buffer in the second operation area (Chapter 2.6 – Frames, “…a frame is used to store data and partial results, as well as to perform dynamic linking, return values for methods…when a method is invoked, a new frame is created and becomes current when control transfers to the new method.  On method return, the current frame passes back the result of its method invocation…to the previous frame…”  in view of “…the java virtual machine uses local variables to pass parameters on method invocation.  On class method invocation, any parameters are passed in consecutive local variables starting from local variable 0…” (Section 2.6.1, last paragraph) The passing of parameter using local variables is understood as transferring data from the first to the second).

JVM explicitly teaches that the frames cited to above resides in a Java Virtual machine stack where the JVM stack is private (Section 2.5.2 – Java Virtual machine stacks, “…each Java Virtual Machine thread has a private Java Virtual Machine stack…A Java Virtual Machine stack stores frames…”), thus, it would have been obvious to a person of ordinary skill in the art that the private frames of a method that invokes a second method, or the second method invoked are private to respective method and thus, not directly readable or writable by other threads because it is a basic feature of a private memory area to a specific thread/program.  However, in the interest of compact prosecution, Examiner note JVM does not explicitly states that the first buffer is an area where a data writing operating by the second program is not allowed, and the second buffer is an area where a data reading operation by the first program is not allowed.
However, Li teaches a known method of JVM operation including transferring data from a first program to a second program including the first buffer is an area where a data writing operation by the second program is not allowed and the second buffer is an area where a data reading operation by the first program is not allowed (Col. 10, lines 13-50, “…a particular JVM[I]…write a class, into the shared memory pool… a JVM[J]…access class…as needed, from the shared memory pool…” Therefore, at no point is any internal memory area of JVM[I] or JVM[J] accessed by the other JVM, all transfer of data are done via the shared memory pool.  Consequently, the first buffer area does not allow data writing operations (or reading operations) from the other JVM, and similarly the second buffer area of the second program is not touched by the first data sending JVM, and consequently no read or write operation by the first program is permitted), and delete the data from the first buffer subsequent to the transfer of the data (col. 7 line 42-50, “…the javalayer frame work support JVM …by sharing their basic class memory, garbage collection…” teaches garbage collection, which is the term for deleting data.  Examiner note that the limitation is merely performed at some point subsequent to the transferring of the data.  Here, the javalayer is used to support programs for garbage collection, where it is known in the art unused memory are garbage collected by the garbage collector of JVM.  Thus, it is obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize that the transferred data that still exists in the first JVM application would be subsequently deleted/garbage collected after it is no longer used because doing so is a fundamental aspect of JVM memory management) This known technique is applicable to the system of JVM as they both share characteristics and capabilities, namely, they are directed to data transfer between programs running on JVM.
	One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Li would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Li to the teachings of JVM would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data transfer features into similar systems.  Further, applying the first buffer is not writable by second program and second buffer area is not readable by the first program and delete the data from the first buffer subsequent to the transfer of the data to JVM with frame allocated within private JVM stacks accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow easier sharing of data between many JVM programs. (Li, col. 10, lines 27-49).

As for claim 9, it contains similar limitations as claim 1 above.  Thus, it is rejected under the same rationales.

As for claim 2, JVM teaches he information processing apparatus according to claim 1, wherein the virtual machine is further configured to release the second operation area in a case where execution of the second program terminates and the first program continues to execute (Section 2.5 – Run-Time Data Areas, “…per-thread data areas are…destroyed when the thread exits…” and Section 2.6 – Frames, “…on method return, the current frame passes back the result of its method invocation, if any to the previous frame.  The current frame is then discarded as the previous frame becomes the current one…”, discarding the current frame and the previous frame becomes the current one is understood as releasing the second operation area, where the previous frame/associated method/thread continues to execute, including using the passed back result.).

As for claim 4, JVM also teaches wherein the virtual machine is further configured to share the data of the first program to the second program with reference to the first buffer from the second buffer (Section 2.6.1, “…on instance method invocation, local variable 0 is always used to pass a reference to the object on which the instance method is being invoked…any parameters are subsequently passed in consecutive local variables starting from local variable 1…”  thus the passing of data from first program to the second program is by reference to the object upon which the instance method is being invoked (i.e., reference to the calling method’s object).

As for claim 5, JVM also teaches the virtual machine is further configured to share the data of the first program in the second program with reference to a part of the first buffer from the second buffer (Section 2.6.1, “…on instance method invocation, local variable 0 is always used to pass a reference to the object on which the instance method is being invoked…any parameters are subsequently passed in consecutive local variables starting from local variable 1…”  thus the passing of data from first program to the second program is by reference to the object upon which the instance method is being invoked (i.e., reference to the calling method’s object).

As for claim 6, JVM also teaches the second buffer includes an external buffer linked to the first buffer, and the virtual machine is further configured to share the data of the first program to the second program with reference to the first buffer from the external buffer ((Section 2.6.1, “…on instance method invocation, local variable 0 is always used to pass a reference to the object on which the instance method is being invoked…any parameters are subsequently passed in consecutive local variables starting from local variable 1…”  Examiner note, the external buffer in the Specification is merely described as “a buffer…corresponding to one program when viewed from the one program is referred to as an ‘internal buffer’…a buffer…corresponding to another program when viewed from the one program, which has been made available…is referred to as an ‘external buffer’…” (Specification, paragraph 85).  Thus, the external buffer in the specification includes existing buffers, that are labeled as such based on point of view and can be understood as the same first buffer of the first program, where from the view of the first program it’s the internal buffer, and when viewed from the second program, is referred to as external buffer (i.e. “…buffer corresponding to another program [first program] when viewed from the one program [second program]…is referred to as an “external buffer”…”)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JVM and Li, further in view of Unknown Author (“Oracle JDK 7 and JRE 7 Certified System Configurations”, www.oracle.com/java/technologies/jdk-jre-7-cs-config.html, July 28, 2011) (hereafter as “JRE 7”).

As for claim 7, JVM teaches the virtual machine secure a cooperation area for cooperation between the first program and the vm code in the storage area, and perform data transfer between the first program and the VM code through  the cooperation area (Section 2.6.2 Operand Stacks in view of Section 2.11.1. Types and the Java Virtual Machine, “Java Virtual Machine supplies instructions to load constants or values…onto the operand stack…other Java Virtual Machine instructions…” in view of “Table 2.11.1-A”.  data transfer occurs between the program and the VM via the Java Virtual Machine Instructions that transfers data.  The actions utilizes the operand stack, thus, is via the cooperation area of the thread).
While it is well-known Java virtual machine the Java Runtime environment that includes it are compiled and distributed for specific architectures, thus run as native codes.  Nevertheless, in the interest of compact prosecution, Examiner note JVM and Li do not explicitly teach the virtual machine is implemented in a native code executed by a processor.
However, JRE 7 teaches the virtual machine is implemented in a native code executed by the processor (“”CPU Architecture” are described for JREs, which includes Java Virtual machines, and can be run on the CPU architectures specified, in another word, they are running utilizing the instruction set of the cpu architecture it runs on, which is understood as Native code).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate JRE7’s teaching of the VM implemented in a native code executed by a processor to JVM and Li because they are all directed to JVM implementations and because doing so allows the execution of JVM on specific CPU architectures in a supported manner (JRE 7, “supported locales and supported writing systems for each platform…”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JVM and Li, further in view of Wane (US PGPUB 2016/0007190).

As for claim 8, while it is well known in the art IC cards can run JVMs.  In the interest of compact prosecution, Examiner note JVM and Li do not explicitly teach the information processing apparatus includes an integrated circuit card.
However, Wane teaches a known method of information processing apparatus running JVM that includes an integrated circuit (IC) card (The information processing apparatus according to claim 1, wherein the information processing apparatus includes an integrated circuit (IC) card (Abstract, “eUICCs” in view of paragraph 24, “…java card virtual machine…”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Wane’s teaching of the information processing apparatus includes an integrated circuit card to JVM and Li because they are all directed to JVM implementations and because doing so allows improved trusted platform deployment (Wane, Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199